EAG:NS
F. #2020R000275

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

wee eee ee eee eee eee xX
TO BE FILED UNDER SEAL
UNITED STATES OF AMERICA
AFFIDAVIT IN SUPPORT
- against - OF ARREST WARRANT
DONNELL RUSSELL, (18 U.S.C. §§ 2261A(2), 2261(b)(5), 2
also known as “Don Russell” and and 3551 et seq.)
“Colon Dunn,”
Docket No. 20-MJ-239
Defendant.
wee ee ee eee eee eee xX

EASTERN DISTRICT OF NEW YORK, SS:

SYLVETTE REYNOSO, being duly sworn, deposes and states that she is a
Special Agent with the United States Department of Homeland Security, Homeland Security
Investigations, duly appointed according to law and acting as such.

On or about and between November 2018 and February 2020, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant DONNELL RUSSELL, also known as “Don Russell” and “Colon Dunn,” together
with others, did knowingly and intentionally use (i) the mail, (ii) an interactive computer
service, electronic communication service and electronic communication system of interstate
commerce, and (iii) a facility of interstate commerce to engage in a course of conduct that

caused, attempted to cause and would reasonably be expected to cause substantial emotional

distress to Jane Doe, an individual whose identity is known to the Affiant, and an immediate
family member of Jane Doe, with the intent to harass and intimidate Jane Doe and an
immediate family member of Jane Doe.

(Title 18, United States Code, Sections 2261A(2), 2261(b)(5), 2 and 3551 et
seq.)

The source of your deponent’s information and the grounds for her belief are
as follows:!

1, I am a Special Agent with the United States Department of Homeland
Security, Homeland Security Investigations (“HSI”), and have been since 2008. Iam
currently assigned to HSI’s New York Office and, more specifically, to a squad that
investigates human trafficking and alien smuggling matters. I am responsible for conducting
and assisting in investigations into the activities of individuals and criminal groups
responsible for sex and human trafficking and related offenses. I am familiar with the facts
and circumstances set forth below from my participation in the investigation; my review of
the investigative file, including the defendant’s criminal history record; and from reports of
other law enforcement officers involved in the investigation.

2. As described herein, following a civil law suit filed by Jane Doe, an
individual whose identity is known to the Affiant, against Robert Kelly, also known as “R:
Kelly,” the defendant DONNELL RUSSELL, also known as “Don Russell” and “Colon
Dunn,” together with others, engaged in a course of conduct designed to harass and

intimidate Jane Doe by, among other things, threatening to reveal potentially embarrassing

 

1 Because the purpose of this Affidavit is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
photographs of Jane Doe and to publicly reveal Jane Doe’s sexual history if Jane Doe did not
withdraw her lawsuit against Kelly.
I. BACKGROUND

3, The U.S. Attorney’s Office for the Eastern District of New York and
the Department of Homeland Security, Homeland Security Investigations, New York Field
Office (collectively, “the government”) are investigating Robert Sylvester Kelly, also known
as “R. Kelly,” (hereinafter, “Kelly”) and others for their participation in a racketeering
enterprise involving bribery, the production of child pornography, transportation of women
and girls across state lines to engage in illegal sexual activity, including sexual contact with
individuals who were too young to consent to such activity under state law and failure to
notify sexual partners of a sexually transmitted disease prior to engaging in sexual
intercourse in violation of state law, and related substantive offenses; and for arranging for
travel in interstate commerce with intent to prornote, manage, establish, and carry on an
extortion, in violation of state law.

4, On December 5, 2019, a grand jury in the Eastern District of New York
returned a Second Superseding Indictment (the “Indictment”)’ charging Kelly with
racketeering involving predicate racketeering acts related to six individuals, whose identities
are known to the Affiant, including Jane Doe, and four Mann Act violations related to Jane

Doe. See 19-CR-286 (AMD), ECF Docket No. 30. The Mann Act violations related to Jane

 

2 The original indictment was returned on June 20, 2019. The First Superseding

Indictment was returned on July 10, 2019. Kelly was arrested by HSI agents in Chicago, Illinois
on July 11, 2019.
Doe are also charged as Racketeering Acts in the Indictment. Kelly is also charged with
forced labor of Jane Doe, in violation of 18 U.S.C. § 1589(a), as a racketeering act.
The Enterprise

5. For more than three decades, Kelly, with the assistance of members of
his inner circle and his employees, including Employee #1, Employee #2, Employee #3 and
Employee #4, whose identities are known to the Affiant, has produced musical albums and
performed throughout the United States and abroad under the name R. Kelly. In or about
2014, RSK Enterprises LLC, a Delaware limited liability company with its principal place of
_ business in Chicago, Illinois, was incorporated. RSK Enterprises LLC worked exclusively
with Kelly, who sang and produced records under the name R. Kelly, and contracted out
Kelly’s performances.

6. Kelly and members of his inner circle comprised an enterprise (the
“Enterprise”) within the meaning of 18 U.S.C. § 1961(4). That is, the Enterprise, including
its leadership, membership and associates constituted a group of individuals associated in
fact that was engaged in, and the activities of which affected, interstate and foreign
commerce. The Enterprise constituted an ongoing organization whose members functioned
as a continuing unit for a common purpose of achieving the objectives of the Enterprise.

7. The principal purposes of the Enterprise were to promote R. Kelly’s
music and the R. Kelly brand and to recruit women and girls to engage in illegal sexual
activity with Kelly. By promoting R. Kelly’s music and the R. Kelly brand, the members of
the Enterprise expected to receive financial opportunities and personal benefits, including

increased power and status within the Enterprise.
8. In connection with the Enterprise, Kelly and other members of the
Enterprise traveled throughout the United States and abroad to perform at concert venues and
promote the R. Kelly brand. Through that activity, and as described below, Kelly and
members of the Enterprise have encountered and recruited women and girls to travel across
state lines to engage in sexual activity with Kelly and Kelly regularly video recorded his
sexual encounters with these women and girls.

9. The Enterprise employed tour buses and Mercedes Sprinters to
transport Kelly and other members of the Enterprise, among others, to perform at R. Kelly
concerts throughout the country.

10. | When Kelly attended or performed at concerts and other events, Kelly
and/or members of the Enterprise on Kelly’s behalf invited women and girls backstage and to
other events following Kelly’s live performances. These women and girls were often offered
wristbands that signified that they were authorized to attend an event. There, Kelly relied
upon members of the Enterprise to ensure that only those authorized to attend were allowed
at the event and to manage the flow of women and girls who were directly interacting with
Kelly.

11. When Kelly identified a woman or girl who he wished to see again, he
either gave his contact information to the woman or girl or obtained their contact information
or relied upon members of the Enterprise to do so. Following these events, Kelly
communicated with certain of these women and girls by telephone, including traditional
telephone calls, text messages, iMessages, and FaceTime. As part of this communication,

Kelly often requested the women and girls to provide him with photographs of themselves.
12. Kelly and other members of the Enterprise also arranged for the women
and girls to travel to see Kelly on occasion, including at concerts throughout the United
States and related events. To facilitate their travel, Kelly directed the women and girls to
contact a member of the Enterprise, who then arranged travel for the women and girls. When
the women and girls arrived at the lodging, which was typically selected by a member of the
Enterprise, a member of the Enterprise usually provided them with instructions. In addition,
members of the Enterprise took steps to ensure that the women and girls did not interact with
other women and girls whom Kelly planned to see. Members of the Enterprise then arranged
for the women and girls to attend his concerts and positioned them such that Kelly could see
them during his concerts.

13. Several witnesses have advised that Kelly promulgated numerous rules
that many of his sexual partners were required to follow, including the following:

a. The women and.girls were not permitted to leave their room
without receiving permission from Kelly, including to eat or go to the bathroom;

b. The women and girls were required to wear baggy clothing
when they were not accompanying Kelly to an event or unless otherwise instructed by Kelly;

C. The women and girls were not permitted to look at other men
and instead were told to keep their heads down; and

d. The women and girls were required to call Kelly “Daddy.”

14. The Enterprise operated within the Eastern District of New York and
elsewhere, including overseas,

15. | Among the means and methods by which Kelly and his associates

participated in the conduct of the affairs of the Enterprise were the following:
a. Promoting, enhancing and protecting the Enterprise by
committing, attempting, and aiding and abetting the commission of, crimes, and conspiring
to commit crimes, including but not limited to engaging in sexual activity with girls under 18
years old, engaging in and facilitating sexual activity without disclosing a sexually
transmitted disease Kelly had contracted, producing child pornography, bribery and
extortion;

b. Demanding absolute commitment to Kelly and not tolerating
dissent;

C. Obtaining sensitive information about members and associates
of the Enterprise in order to maintain control over them;

d. Recruiting and grooming sexual partners for Kelly; and

e. Isolating associates and others from friends and family and
making them dependent on Kelly for their financial wellbeing.

Criminal Activity Related to Jane Doe by Kelly
16. Jane Doe has advised the following, in sum, substance and in part:?

a. In or about March 2017, Jane Doe met Kelly following a Kelly
concert in Texas when Jane Doe was 19 years old. Specifically, Jane Doe met Kelly after
she obtained a “wristband” that permitted her to go to an “after party” following an R. Kelly
concert in San Antonio, Texas. When she met Kelly at the after party, Kelly gave her his

telephone number and she eventually sent the number a text message and they started to

 

3 As described further below, Jane Doe has filed a civil lawsuit in New York State court
against Kelly. Information provided by Jane Doe has been corroborated in part by information
provided by other witnesses and other records obtained by subpoena.
regularly communicate by telephone including by text message and telephone calls,
including FaceTime calls.

b. At Kelly’s request, Jane Doe contacted Employee #1 to arrange
travel from Texas, where she lived, to New York, where R. Kelly was scheduled to perform a
concert.4 Employee #1 thereafter arranged Jane Doe’s travel and advised her that her airline
ticket and hotel would be directly paid for and certain miscellaneous expenses associated

with the travel that she incurred would be reimbursed. Jane Doe then traveled from Texas to

 

4 Based on records obtained by subpoena and information provided by witnesses,

including Employee #1 and Employee #2, Employee #1 worked for several years as an
assistant to Kelly and frequently handled travel arrangements for women who traveled to see
Kelly at Kelly’s request. Southwest Airlines records show that Jane Doe traveled from San
Antonio, Texas to Nashville at 7:15 a.m. on May 18, 2017 and then from Nashville to
LaGuardia Airport in Queens, New York on a flight departing at 10 a.m. the same day.
Southwest Airlines records further show that Jane Doe traveled on a flight from LaGuardia
Airport to San Antonio on May 20, 2017 at 5 p.m.

In addition, Jane Doe provided copies of text message exchanges in her possession
between Jane Doe and Employee #1 to the government. One such exchange indicates that at
approximately 9:20 a.m. on May 18, 2017, Jane Doe sent Employee #1 a text message
stating “Just landed in Nashville. ... Do you know what the plan for when J arrive?”
Thereafter, Employee #1 sent a text message to Jane Doe stating “When you land, your
destination is: Hilton Long Island Huntington[,| 598 Broad Hollow Road Melville, NY
11747... A room under your name at the Hilton for 2 nights[.]” After arriving at the hotel,
Jane Doe sent a text message to Employee #1 stating “I’m here checking in they don’t see
anything under my name.” Employee #1 then texted Jane Doe, “Can you ask them to look
up my name? Your name may be with mine.” Jane Doe agreed to do so and later texted
Employee #1, “I checked into the room.” Thereafter, Employee #1 texted Jane Doe to let her
know that “there is a show tonight starting at 8 pm” and later added “T’ll let you know what
time to head to the venue. Standby for address... Venue: Theatre At Westbury 960 Brush
Hollow Road Westbury, NY 11590” Employee #1 thereafter sent a text message to Jane Doe
#6 indicating that she would “request an Uber” for Jane Doe to take her to the venue.

On May 18, 2017, Kelly performed a concert at NYCB Theatre at Westbury, located
at 960 Brush Hollow Road in Westbury, New York. Records from the Hilton Hotel on Long
Island show that two rooms were reserved under Employee #1’s name for May 18, 2017 and
May 19, 2017.
New York and took a car service to the hotel designated by Employee #1 in Long Island,
New York.

C, When Jane Doe arrived at the hotel, Employee #1 instructed her
to be ready at a particular time. At or near the time Employee #1 had told her, J ane Doe was
transported to the concert venue for an R. Kelly concert. Following the concert, she returned
to the hotel.

, d At approximately 6:00 a.m., Kelly unexpectedly arrived at Jane
Doe’s room and loudly announced his presence; with him was a backpack, which appeared
to contain at least one iPad. Jane Doe allowed Kelly to enter her hotel room and Kelly
eventually engaged in sexual intercourse with Jane Doe in the hotel room. Kelly did not
wear a condom. Prior to this encounter, Kelly did not mention to Jane Doe that he had
contracted herpes, a sexually transmitted disease.

e. During the encounter in the hotel room in Long Island, Kelly
told Jane Doe, in sum and substance, that if she was really 15 or 16 years old, she could tell
Kelly. Jane Doe told Kelly she was 19 and offered to show him her driver’s license.
Following the trip to Long Island, Jane Doe continued to communicate with Kelly by phone
and text messages.

f. Jane Doe next traveled to Chicago, Illinois, to see Kelly in June

2017.° As with her trip to Long Island, Employee #1 booked her travel and instructed her

 

5 Text messages between Jane Doe and Employee #1, which Jane Doe provided to the

government, indicate that Employee #1 booked Jane Doe on a flight departing San Antonio,
Texas at 7:05 p.m. on June 14, 2017 to Chicago, Illinois. Records from Southwest Airlines show
that Jane Doe was booked on a return flight from Chicago, Illinois to San Antonio, Texas on
June 16, 2017 at 12:10 p.m. The payment records for the ticket purchase reference Employee
#1’s email address.
10

when she should be ready. Jane Doe stayed at the Homewood Suites and was later brought
to arecording studio to see Kelly. During that visit to the studio, Kelly pulled out his penis
and directed Jane Doe’s head onto his penis such that she could perform oral sex on him.
Following the trip to Chicago, Jane Doe continued to communicate with Kelly.

g. Jane Doe next travelled to see Kelly in December 2017 in
Dallas, Texas, where he had a concert, and Kelly again had sex with her.® While together in
Dallas, Kelly told Jane Doe, in substance, he was residing with multiple women, including
some who had been living with him since they were 15 years old, and that he liked Jane Doe
because she reminded him of those women. Kelly next arranged for Jane Doe to travel to

Los Angeles to see him in January 2018.’ During this trip, Jane Doe went to a recording

 

6 Text messages between Jane Doe and Employee #1, which Jane Doe provided to the

government, indicate that Employee #1 booked Jane Doe on a Southwest Airlines flight
departing San Antonio, Texas at 1:15 p.m. on December 1, 2017 to Dallas, Texas. A copy of an
electronic boarding pass provided by Jane Doe to the government indicates that she flew from
Dallas, Texas back to San Antonio on Southwest Airlines flight 3592 on December 3, 2017 at 4
p.m. Records from Southwest Airlines confirm that Jane Doe was booked on a flight from San
Antonio to Dallas on December 1, 2017 at 1:15 p.m. and a return flight from Dallas to San
Antonio on December 3, 2017 at 4 p.m. The payment records for the ticket purchase reference
Employee #1’s email address. Jane Doe recalled staying at the Statler Hotel in Dallas during this
trip. Records from the Statler Hotel in Dallas indicate that Employee #1 of RSK Enterprises
booked a room at the hotel from December 1, 2017 to December 6, 2017, with Jane Doe
indicated as a listed guest for the room.

7 Text messages between Jane Doe and Employee #1, which Jane Doe provided to the
government, indicate that Employee #1 booked Jane Doe on a Southwest Airlines flight from
San Antonio, Texas to Los Angeles, California (with a connection in Phoenix to change planes),
departing San Antonio at 12:55 p.m. on a date in January 2018, with a return trip to San Antonio
booked for January 14, 2018. Records from Southwest Airlines confirm that Jane Doe was
booked on a flight from San Antonio, Texas to Phoenix on January 12, 2018 departing at 12:55
p.m., a flight from Phoenix to Los Angeles at 4:25 p.m., and a return flight from Los Angeles to
San Antonio on January 14, 2018 at 4:45 p.m. The payment record for the ticket purchase
references Employee #1’s email address.
1]

studio in Los Angeles to see Kelly. Once at the studio, Jane Doe waited for many hours,
without food or water, for Kelly to arrive. Kelly stayed for a short period of time and did not
show up again until the following day. Kelly told her that when he did come, Jane Doe was
to be “ready” for him and that when he told her to give him oral sex, she needed to jump up
and act super happy. When he arrived that following day, Kelly had a backpack with him; he
took Jane Doe into a smaller area/room within the room she had been waiting for him in and
instructed Jane Doe to take off her clothing. Jane Doe noticed a gun, which Kelly moved to
a small table nearby.* Kelly then proceeded to ask J ane Doe a series of questions, warning
her there would be consequences if she lied. Jane Doe believed she was not free to leave the
room. Thereafter, Jane Doe gave Kelly oral sex while in the room.

h. Jane Doe traveled a final time to meet Kelly in February 2018 in
connection with Kelly’s trip to New York City for the 2018 Grammy Awards.’ She recalled
staying in Kelly’s room at a hotel with a name that sounded like the “Mandarin.” The day
after she arrived, Kelly entered the hotel room at approximately 10:00 or 11:00 in the
morning and when he walked inside, he immediately propped an iPad, opened all the curtains

and said, “You need to get used to my schedule.” Kelly then put Jane Doe in front of the

 

8 Employee #1 has advised that in approximately February 2018, she observed a handgun

behind the bar area in Kelly’s Chicago studio.

? The 60th Annual Grammy Awards were held on January 28, 2018 at Madison Square
Garden in New York City. Records from the Mondrian Park Avenue show that RSK Enterprises
booked multiple rooms at the Mondrian Park Avenue from late January 2018 through late
February 2018, including for recording artist R. Kelly. American Airlines records show that
Jane Doe had a flight reservation to travel from San Antonio, Texas at 5:35 p.m. on February 2,
2018 to LaGuardia Airport in Queens, New York (through Charlotte, North Carolina) and to
return to San Antonio on a flight leaving LaGuardia Airport at 5:59 p.m. on February 4, 2018
(traveling through Dallas, Texas); Employee #1’s name and address are listed in the “Address
Information” portion of this flight record.
12

iPad camera and told her to touch herself. When she declined to do that, he stopped
recording. Kelly thereafter engaged in sexual contact with Jane Doe. Prior to this encounter,
Kelly did not tell Jane Doe that he had contracted herpes.

1. Jane Doe thereafter learned that she had contracted herpes from
Kelly’? and subsequently filed a lawsuit against Kelly.

j. At one point during Jane Doe’s relationship with Kelly, Kelly
asked her to provide him with a list of things that she did not want “the world” to know about
and volunteered to help her craft that list; Jane Doe did not actually provide Kelly with such
alist. Kelly also asked her to sign some documents, but she never did.

17. Jane Doe has provided the government with copies of various
communications she engaged in with both Kelly and Employee #1 using an iPhone. The
communications with Kelly include a screen shot of a FaceTime video chat between Kelly
and Jane Doe, as well as various text message exchanges using the Apple iMessage feature,
during which Jane Doe refers to Kelly as “daddy” and where the two send photographs of
themselves to each other.

IL. PROBABLE CAUSE

18. As noted above, on or about May 21, 2018, an attorney for Jane Doe at
the time with a law office in Brooklyn, New York (the “Civil Attorney”) filed a lawsuit on
Jane Doe’s behalf against Kelly in New York County Supreme Court (the “Lawsuit”). The
Lawsuit alleged multiple causes of action against Kelly related to Kelly’s sexual interactions

with Jane Doe, including, inter alia, sexual battery, civil battery, negligence and gross

 

10 Medical records for Kelly indicate that Kelly contracted herpes and was so advised by

his treating physician prior to March 2017.
13

negligence, intentional infliction of emotional distress, fraud/concealment, and false
imprisonment. The Lawsuit sought general and special damages, compensatory damages,
punitive and exemplary damages in amounts to be determined at trial, as well as costs and
reasonable attorney’s fees from Kelly. The Lawsuit included the Civil Attorney’s office
address in Brooklyn, New York.

19. The Civil Attorney"! has advised, in substance and in part, that in or
about the Fall of 2018, the Civil Attorney’s receptionist received an envelope via United
States Postal Service (“USPS”) certified mail at the Civil Attorney’s law office in Brooklyn,
New York, which the receptionist subsequently provided to the Civil Attorney (the
“Envelope”). The Civil Attorney has provided the USPS tracking number for the Envelope
(the “Tracking Number’), as well as the Envelope and its contents, to the government.

20. According to records from USPS related to the Tracking Number,
USPS came into possession of the Envelope at a location in Chicago, Illinois with zip code
60601-3218 on November 20, 2018 at approximately 3:24 p.m. and the Envelope was
subsequently delivered to the address of the Civil Attorney’s law office at the time in
Brooklyn, New York on November 26, 2018 at approximately 1:18 p.m. by being left with
an individual who signed for the Envelope. USPS records also include a copy of the
signature of the individual who signed for and received the Envelope (the “Signature”).
USPS records related to the Tracking Number also provide a tracking number for the

certified mail return receipt associated with the Envelope (the “Return Receipt”). USPS

 

ul In March 2019, the Civil Attorney was convicted by a federal jury in this District of

obstructing an official proceeding, and conspiring to do the same. When the Civil Attorney
provided the letter to law enforcement, she was facing indictment in this District, awaiting trial,
but did not disclose her pending indictment.
14

records related to the Return Receipt tracking number indicate that the destination address
for the Return Receipt was 219 N. Justine Street, Chicago, Illinois 60607-1403 — the address
of a warehouse rented and used as, inter alia, a recording studio by Kelly at the time.

21. Law enforcement agents interviewed an individual who, among other
things, was responsible for handling incoming mail at the Brooklyn building in which the
Civil Attorney’s office was located in November 2018. This individual was shown a copy of
the Signature from USPS records and confirmed that the Signature belonged to him/her.

22. Ihave reviewed the contents of the Envelope, which contained the
following items: (1) a one-page letter dated October 22, 2018 addressed to the Civil Attorney
at her law office in Brooklyn, New York, signed with a handwritten signature over the name
“Robert Sylvester Kelly” (the “October 22, 2018 Letter”); (2) a one-page document entitled
“Testimony,” which purports to set forth an under oath statement from “Robert Sylvester
Kelly,” with a handwritten signature on the bottom and dated October 20, 2018; (3) a one-
page “Notice of Delivery” (the “Notice of Delivery”) with a version of the case caption for
the Lawsuit addressed to the Civil Attorney’s law office signed by “June Barrett,” care of an
address in Chicago, Illinois and a listed Yahoo email address;'* (4) a copy of what appears to
be the cover page for the Lawsuit, a Summons in the Lawsuit addressed to Kelly and the first
page of the Verified Complaint and Demand for Jury Trial for the Lawsuit, with the
following stamp affixed to each document: “I DO NOT ACCEPT THIS OFFER TO

CONTRACT AND [DO NOT CONSENT TO THESE PROCEEDINGS,” with Kelly’s

 

VD Subscriber records for the listed Yahoo email address indicate that the account is

subscribed to by June Barrett of Chicago, Illinois with zip code 60623. Based on a review of a
certified copy of RUSSELL’s birth certificate, I believe that June Barrett is RUSSELL’s mother.
15

purported handwritten signature and a State of Illinois Notary stamp and signature for “June
A. Barrett” dated October 29, 2018; (5) and two one-page documents containing photographs
and text related to Jane Doe, further described below (hereinafter, “Attachment 1” and
Attachment 2”).

23. Among other things, the October 22, 2018 Letter addressed to the Civil
Attorney states:

Please advise Ms. [Jane Doe’s last name], your client to

abandon this heartless effort to try to destroy my musical legacy

for selfish, personal enrichment. If she persists in court action

she will be subjected to public opinion during the discovery

process. For example, my law team is prepared to request the

production of the medical test results proving the origin of her

STD claim, as well as 10 personal male witnesses testifying

under oath about her sex life in support of her claim and

complete records of her text/face time message exchanges,

which will be reviewed to match and be authenticated by the

recipient to insure there are no omissions or deletions.

If Ms. [Jane Doe’s last name] really cares about her own

reputation she should cease her participation and association

with the organizers of this negative campaign. Counter actions

are in the developmental stages and due to be released soon.

24. Attachment | is entitled “Here’s [Jane Doe’s name], your client”,
which title is followed by three photographs of Jane Doe’s face, two of which appear to have
been taken from TV interviews of Jane Doe. The following text appears below the three
photographs of Jane Doe: “Here’s a sample of the real [Jane Doe’s name]. Remember she
lives in Texas, so her claim of being intimidated falls flat because these pics were sent via
text.” Four photographs appear below the aforementioned text: (1) a photograph of Jane Doe
and a man who appears to be Kelly; (2) a close-up photograph of Jane Doe’s face and the top

portion of her exposed breasts, including a partial portion of her nipple area; (3) a photograph
16

of Jane Doe kneeling on a bed, which includes a partial portion of her exposed buttocks; and
(4) a photograph of a text message exchange on what appears to be an iPhone where the
iPhone owner states “In a meeting send me the picture baby” and Jane Doe responds with a
clothed photograph of herself followed by an iMessage stating, “Is this better daddy.” The
following text appears below these four photographs: “I assure you this would not be
considered a Sunday go-to-meeting dress. The next two pictures have been cropped for the
sake of not exposing her extremities to the world, yet!!! I’m a singer, not a doctor, so how
does Ms. [Jane Doe’s last name] justify her transmissions of these kinds of pictures.” Based
on my review of Attachment 1, I believe the reference to “the next two pictures” is a
reference to the close-up photograph of Jane Doe’s face and the top portion of her exposed
breasts, including a partial portion of her nipple area and the photograph of Jane Doe
kneeling on a bed, which includes a partial portion of her exposed buttocks, described above,
that appear on top of this text.

25. Attachment 2 consists of three photographs of text message exchanges
on what appears to be an iPhone with the following text above the photographs: “Ms. [Jane
Doe’s last name] usage of ‘daddy’ is/was her choice! It’s very interesting how the difference
in age only becomes a factor when things didn’t go as she planned.” The text message
exchanges include texts to the owner of the iPhone where the owner is called “Daddy” and a
text message where an address is disclosed.

26. Based on training, experience and knowledge of this investigation,
there is probable cause to believe that when the author wrote, “The next two pictures have
been cropped for the sake of not exposing her extremities to the world, yet!!!” the author

intended to communicate to Jane Doe that if she did not withdraw the civil lawsuit she filed
17

against Kelly, intimate and potentially embarrassing photographs of Jane Doe would be
publicly released.

27. Jane Doe did not withdraw her lawsuit against Kelly.

28. On January 6, 2020, the Honorable Lois Bloom issued a search warrant
for an email account subscribed to and used by RUSSELL (the “RUSSELL GMAIL
ACCOUNT”). On December 2, 2018, RUSSELL, using the RUSSELL GMAIL
ACCOUNT, sent an email to an individual whose identity is known to the Affiant (the
“Individual”) with the text “Check this out — Kindest Regards Don Russell”, and attaching a
PDF document entitled “[Jane Doe’s name].pdf” (the “Jane Doe PDF”). The second page of
the Jane Doe PDF contains the verbatim text described above from Attachment 1: “Here’s a
sample of the real [Jane Doe’s name]. Remember she lives in Texas, so her claim of being
intimidated falls flat because these pics were sent via text.” This verbatim text is followed
by the same four photographs that followed this text in Attachment 1, including the
photographs of Jane Doe’s partially exposed breast and buttocks. The following text, which
is not verbatim to the text described above in Attachment 1, but contains a portion that is
similar to the text following these same four photographs in Attachment 1, is written below
the photographs on the second page of the Jane Doe PDF:

I assure you this would not be considered a Sunday Church

dress, The next two pictures have been cropped from the

originals for the sake of not exposing her extremities to the

world, YET!!! Has [Jane Doe’s last name] justified her

transmission of these kinds of pictures. For instance, her

showing off her new boob job via FaceTime. We also have the

infamous video’s [sic] that were supposedly taped without her

knowledge/consent. In the one of the video’s is [sic] shows

Ms|.] [Jane Doe’s last name] looking directly into the camera

while she’s riding Mr. Kelly. In another she’s performing oral
while looking directly in the camera.
18

29. The third (and final) page of the Jane Doe PDF is exactly the same as
Attachment 2. It consists of the following text: “Ms. [Jane Doe’s last name] usage of
‘daddy’ is/was her choice! It’s very interesting how the difference in age only becomes a
factor when things didn’t go as she planned” followed by the same three photographs of text
message exchanges set forth in Attachment 2.
30. On December 4, 2018, RUSSELL, using the RUSSELL GMAIL
ACCOUNT, sent an email to the Individual stating “Here’s what just went out!!!”, which
forwarded an email dated December 4, 2018, that was sent by “Colon Dunn,” using the email
address colondunn@yahoo.com (the “COLON DUNN EMAIL ACCOUNT”), with the
subject line “The Survivors Exposed” and sent to various individuals employed by A&E
Networks, which owns Lifetime Entertainment Services. Lifetime produced a documentary
series featuring various of Kelly’s accusers entitled “Surviving R. Kelly,” which aired on the
Lifetime TV network in early January 2019. As discussed further below, on the evening of
December 4, 2018, Lifetime was to hold a private screening of a portion of the documentary
at a theater in Manhattan, however, the screening was interrupted by a gun threat that was
communicated by phone to the theater. The forwarded email from “Colon Dunn” attached a
PDF entitled “The Survivors.pdf’ (“The Survivors PDF”) and stated:
I’ve been asked to forward you a sample from the content within the package
we are forwarding to various parties of interest later today. The complete
presentation will be accompanied by a cease and desist demand and the legal
document that will be filed in federal court on Friday morning December 7
after your itinerary is completed. The list of recipients will include:
President/CEO of Lifetime Betty Cohen, President/CEO of A&E Paul
Buccieri, CEO of Disney Company Robert A. Iger, A&E Legal department,
the Board of directors for A&E Networks, as well as top executives at select.

media outlets. By the way, Mr. Kelly has spoken to the FBI as well. Thank
You! Sincerely[,] Colon Dunn],| Lead Investigator
19

31. The Survivors PDF includes photographs and purported information
related to various of Kelly’s accusers who appear in the Surviving R. Kelly documentary
series, including Jane Doe. The Survivors PDF also contains the same photographs
contained within Attachment 1 and Attachment 2, as well as in the Jane Doe PDF described
above, including the photographs of Jane Doe’s partially exposed breast and buttocks.

32. On December 4, 2018, the RUSSELL GMAIL ACCOUNT received an
email sent by Yahoo that consisted of a notification of a sign-in onto the COLON DUNN
EMAIL ACCOUNT on that date. Another email sent by Yahoo to the RUSSELL GMAIL
ACCOUNT dated December 4, 2018 provided notification of a password change for the
COLON DUNN EMAIL ACCOUNT. A third email sent by Yahoo to the RUSSELL
GMAIL ACCOUNT on December 4, 2018 indicates that the user of the COLON DUNN
EMAIL ACCOUNT removed the RUSSELL GMAIL ACCOUNT as an alternate email
address for the COLON DUNN EMAIL ACCOUNT. Subscriber information for the
COLON DUNN EMAIL ACCOUNT indicates that, as of January 2020, the alternate email
address for the account is indybuild2013@gmail.com.

33. On December 5, 2018, RUSSELL, using the RUSSELL GMAIL
ACCOUNT, sent an email to the Individual, which appears to contain a draft email addressed
to TMZ, a popular gossip website. Among other things, the draft email indicates that Kelly’s
staff became aware of the private screening of the Lifetime documentary series “about a
month ago” and “[w]e publicly exhausted every legal measure to stop the event” and stating
“Twle strongly feel Lifetime was about to pull out once they received a sample of the results

of our investigation. (See Attachment).” While no attachment is included in the draft email,
20

given the description of what was provided to “Lifetime” and the date of the draft email,
there is probable cause to believe the intended attachment was The Survivors PDF.

34. On December 21, 2018, Jane Doe and her mother received a series of
text messages from telephone number (312) 203-3030, which included the text “Just a
sample. We will seek criminal charges. You’ve been warned,” followed by photographs of
portions of the Survivors PDF, including the same photographs of Jane Doe within
Attachment | and Attachment 2. Thereafter, inter alia, Jane Doe and her mother received
text messages from telephone number (312) 203-3030 stating “Publishing soon” and “[T]his
is Colon. My investigation will be done soon enough.” On January 3, 2019, Jane Doe and
her mother received a text message from telephone number (312) 203-3030 stating “Pull the
plug or you will be exposed.” Records from T-Mobile indicate that (312) 203-3030 was
subscribed to by “Indybuild Corp” at 910 W Van Buren St. Ste. 100-352, Chicago, IL 60607-
3523 from August 30, 2018 to January 10, 2019. According to his LinkedIn profile,
RUSSELL is the Founder/President/CEO of IndyBuild in Chicago, Illinois and has been
associated with IndyBuild since January 2015.

35. Records received from Facebook indicate that a Facebook page called

”!3 was created by Facebook user “Colon Dunn” with phone number (312)

“Surviving Lies
203-3030, which phone number was verified by Facebook on December 3, 2018 at 23:09:36
UTC, and a registered email address of colondunn@yahoo.com, on January 7, 2019 at

02:42:01 UTC." The “Surviving Lies” Facebook page was closed on January 7, 2019 at

 

B Facebook records indicate that the account identifier for this Facebook page was

misspelled “suvivinglies”.

M4 In January 2019, UTC time was five hours ahead of Eastern Time and six hours ahead
21

20:44:17 UTC. Media reports indicate that Facebook deactivated the “Surviving Lies”
Facebook page after posts targeting Jane Doe and another of Kelly’s accusers were posted on
the page. A January 7, 2019 article from the Daily Mail includes screen shots from the
“Surviving Lies” Facebook page that were posted on the page before it was taken down.
Those screenshots include some of the same photographs of text message exchanges between
Jane Doe and Kelly in Attachment #2, including one where an address is disclosed. In
addition, the Daily Mail article states that “cropped images” of the same woman were also
posted on the Facebook page allegedly showing Kelly “her breast augmentation following
surgery.” Following Facebook’s deactivation of the “Surviving Lies” Facebook page,
Facebook issued a statement indicating that the page violated Facebook’s Community
Standards and had been removed, adding “We do not tolerate bullying or sharing other’s
private contact information and take action on content that violates our policies as soon as
we’re aware.”

36. Records from Facebook and AT&T indicate that the IP address for
logins into the Colon Dunn Facebook account on January 7, 2019 is a unique IP address
provisioned to an AT&T account belonging to DONNELL RUSSELL with a billing and
service address in Chicago, Illinois with a 60623 zip code and a “preferred email” listed on
the account as the RUSSELL GMAIL ACCOUNT.

37. On February 11, 2020, the Honorable Lois Bloom signed a search
warrant for the COLON DUNN EMAIL ACCOUNT. On January 6, 2019, the COLON

DUNN EMAIL ACCOUNT received (1) an email from Facebook titled “Get the most out of

 

of Central time.
22

your Page for Surviving Lies;” and (2) an email from Facebook Business, which included the
following content: “Welcome to your new Facebook Page, Surviving Lies.” On January 7,
2019, the COLON DUNN EMAIL ACCOUNT received an email from the Facebook Ads
Team, which stated, inter alia, “Your ad is approved and should begin delivering shortly”
and referred specifically to a “Campaign” for “Promoting Surviving Lies.” In addition, on
January 7, 2019, the COLON DUNN EMAIL ACCOUNT received a series of notifications
from Facebook regarding various Facebook user’s comments on posts and photographs on
the Surviving Lies Facebook page.

38. Onor about January 25, 2020, RUSSELL appeared in a video interview
live-streamed on YouTube. During the interview, RUSSELL introduced himself as Kelly’s
“advisor, consultant [and] friend” and indicated that he had known Kelly for “going on 30
years now.” Thereafter, during the interview, RUSSELL discussed Jane Doe and the
Lawsuit, holding up copies of items that had been sent to the Civil Attorney, described
above, namely (1) the Notice of Delivery; (2) the Summons in the Lawsuit and the first page
of the Verified Complaint and Demand for Jury Trial for the Lawsuit, with the stamp “I DO
NOT ACCEPT THIS OFFER TO CONTRACT AND I DO NOT CONSENT TO THESE
PROCEEDINGS”; and (3) Attachment 1 and Attachment 2. While holding up Attachment 1
to the camera, RUSSELL stated “That’s my commentary at the bottom” — referring to the
text that appears below the four photographs on Attachment 1.

39,  Onor about January 26, 2020, RUSSELL appeared in another video
interview live-streamed on YouTube. During the interview, RUSSELL held up copies of
items that had been sent to the Civil Attorney, described above, namely (1) a copy of the first

page of the Verified Complaint and Demand for Jury Trial for the Lawsuit, with the
Case 1:20-cr-00427-AMD Document1 Filed 03/09/20 Page 23 of 23 PagelD #: 23

23

following stamp affixed to the document: “I DO NOT ACCEPT THIS OFFER TO
CONTRACT AND I DO NOT CONSENT TO THESE PROCEEDINGS,” with Kelly’s
purported handwritten, notarized signature; and (2) Attachment 1 and Attachment 2. While
holding up to the camera the Verified Complaint with the aforementioned stamp on it,
RUSSELL stated Kelly “signed it.” Thereafter, RUSSELL held Attachment 1 and
Attachment 2 up to the camera and stated: “we sent” these documents “to the lawyer.”
RUSSELL further stated “these are the pictures of her [Jane Doe] that we sent. These are the
texts messages of her that we sent.”

40. Because public filing of this document could result in a risk of flight by
the defendant, as well as jeopardize the government’s investigation, your deponent
respectfully requests that the complaint and arrest warrant be filed under seal.

41. WHEREFORE, your deponent respectfully requests that the defendant

DONNELL RUSSELL, also known as “Don Russell” and “Colon Dunn,” be dealt with

SYEVETTE REYNOSO

Special Agent, United States Department of
Homeland Security, Homeland Security
Investigations

according to law.

Sworn to before me this
9'" day of March, 2020

By

“THE HAPORAGLE PEGGY KUO
UNITED oR MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 
